 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11
12
13 KC & HC, INC., a California corporation,       Case No. 2:19-cv-06691-DMG-FFM
14           Plaintiff,
15                                                PROTECTIVE ORDER PURSUANT
           vs.                                    TO STIPULATION
16 DILLARD'S, INC., a Delaware
17 Corporation;  GLORIA LANCE, INC.,
   individually and d/b/a “Figueroa and
18 Flower,” a California corporation; and
   DOES 1 through 10,
19              Defendants.
20
21
22
23 1.      INTRODUCTION
24         1.1   PURPOSES AND LIMITATIONS
25         Discovery in this action is likely to involve production of confidential,
26 proprietary, or private information for which special protection from public
27 disclosure and from use for any purpose other than prosecuting this litigation may be
28 warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
                                             1
                                     PROTECTIVE ORDER
 1 the following Stipulated Protective Order. The parties acknowledge that this Order
 2 does not confer blanket protections on all disclosures or responses to discovery and
 3 that the protection it affords from public disclosure and use extends only to the
 4 limited information or items that are entitled to confidential treatment under the
 5 applicable legal principles. The parties further acknowledge, as set forth in Section
 6 12.3, below, that this Stipulated Protective Order does not entitle them to file
 7 confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
 8 that must be followed and the standards that will be applied when a party seeks
 9 permission from the court to file material under seal.
10         1.2    GOOD CAUSE STATEMENT
11         This action is likely to involve trade secrets, customer and pricing lists and
12 other valuable research, development, commercial, financial, technical and/or
13 proprietary information for which special protection from public disclosure and from
14 use for any purpose other than prosecution of this action is warranted. Such
15 confidential and proprietary materials and information consist of, among other
16 things, confidential business or financial information, including, but not limited to,
17 sales, expenses, and profits, information regarding confidential business practices,
18 information regarding the creation, purchase or sale of graphics, artwork, and/or
19 designs used on textiles and garments, or other confidential research, development,
20 or commercial information (including information implicating privacy rights of third
21 parties), information otherwise generally unavailable to the public, or which may be
22 privileged or otherwise protected from disclosure under state or federal statutes, court
23 rules, case decisions, or common law. Accordingly, to expedite the flow of
24 information, to facilitate the prompt resolution of disputes over confidentiality of
25 discovery materials, to adequately protect information the parties are entitled to keep
26 confidential, to ensure that the parties are permitted reasonable necessary uses of such
27 material in preparation for and in the conduct of trial, to address their handling at the
28 end of the litigation, and serve the ends of justice, a protective order for such
                                              2
                                      PROTECTIVE ORDER
 1 information is justified in this matter. It is the intent of the parties that information
 2 will not be designated as confidential for tactical reasons and that nothing be so
 3 designated without a good faith belief that it has been maintained in a confidential,
 4 non-public manner, and there is good cause why it should not be part of the public
 5 record of this case.
 6
 7 2.      DEFINITIONS
 8         2.1    Action: This pending federal lawsuit KC &HC, Inc. v. Dillard’s, Inc., et
 9 al., Case No. 2:19-cv-06691-DMG-FFM.
10         2.2    Challenging Party: a Party or Non-Party that challenges the designation
11 of information or items under this Order.
12         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
13 how it is generated, stored or maintained) or tangible things that qualify for protection
14 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
15 Cause Statement.
16         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
17 their support staff).
18         2.5    Designating Party: a Party or Non-Party that designates information or
19 items that it produces in disclosures or in responses to discovery as
20 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
21 ONLY.”
22         2.6    Disclosure or Discovery Material: all items or information, regardless
23 of the medium or manner in which it is generated, stored, or maintained (including,
24 among other things, testimony, transcripts, and tangible things), that are produced or
25 generated in disclosures or responses to discovery in this matter.
26         2.7    Expert: a person with specialized knowledge or experience in a matter
27 pertinent to the litigation who has been retained by a Party or its counsel to serve as
28 an expert witness or as a consultant in this Action.
                                              3
                                      PROTECTIVE ORDER
 1         2.8   House Counsel: attorneys who are employees of a party to this Action.
 2 House Counsel does not include Outside Counsel of Record or any other outside
 3 counsel.
 4         2.9   Non-Party: any natural person, partnership, corporation, association, or
 5 other legal entity not named as a Party to this Action.
 6         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 7 to this Action but are retained to represent or advise a party to this Action and have
 8 appeared in this Action on behalf of that party or are affiliated with a law firm which
 9 has appeared on behalf of that party, and includes support staff.
10         2.11 Party: any party to this Action, including all of its officers, directors,
11 employees, consultants, retained experts, and Outside Counsel of Record (and their
12 support staffs).
13         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
14 Discovery Material in this Action.
15         2.13 Professional Vendors: persons or entities that provide litigation support
16 services (e.g., photocopying, videotaping, translating, preparing exhibits or
17 demonstrations, and organizing, storing, or retrieving data in any form or medium)
18 and their employees and subcontractors.
19         2.14 Protected Material: any Disclosure or Discovery Material that is
20 designated     as    “CONFIDENTIAL”          or    “HIGHLY       CONFIDENTIAL—
21 ATTORNEYS’ EYES ONLY.”
22         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
23 from a Producing Party.
24
25 3.      SCOPE
26         The protections conferred by this Stipulation and Order cover not only
27 Protected Material (as defined above), but also (1) any information copied or
28 extracted from Protected Material; (2) all copies, excerpts, summaries, or
                                             4
                                     PROTECTIVE ORDER
 1 compilations of Protected Material; and (3) any testimony, conversations, or
 2 presentations by Parties or their Counsel that might reveal Protected Material.
 3         Any use of Protected Material at trial shall be governed by the orders of the
 4 trial judge. This Order does not govern the use of Protected Material at trial.
 5
 6 4.      DURATION
 7         Once a case proceeds to trial, all the information that was designated as
 8 confidential or maintained pursuant to this Stipulated Protective Order becomes
 9 public and will be presumptively available to all members of the public, including
10 the press, unless compelling reasons supported by specific factual findings to proceed
11 otherwise are made to the trial judge in advance of the trial. See Kamakana v. City
12 and County of Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing
13 “good cause” showing for sealing documents produced in discovery from
14 “compelling reasons” standard when merits-related documents are part of court
15 record). Accordingly, the terms of this Stipulated Protective Order do not extend
16 beyond the commencement of the trial.
17         The use of Designated Materials at depositions or trial does not void the
18 documents’ status as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
19 ATTORNEYS’ EYES ONLY” material or void the restrictions on the use of the
20 Designated Materials. Upon request of a party, the parties shall meet and confer
21 concerning the use and protection of Designated Material in open court at any
22 hearing.
23         At deposition, the party using Designated Material must request that the
24 portion of the proceeding where use is made be conducted so as to exclude persons
25 not qualified to receive such Designated Material.
26         At trial, the party using Designated Material must request that the portion of
27 the proceeding where use is made be conducted so as to exclude persons not qualified
28 to receive such Designated Material.
                                             5
                                     PROTECTIVE ORDER
 1         Prior to the Pretrial Conference, the parties shall meet and confer concerning
 2 appropriate methods for dealing with Designated Material at trial.
 3 5.      DESIGNATING PROTECTED MATERIAL
 4         5.1   Exercise of Restraint and Care in Designating Material for Protection.
 5 Each Party or Non-Party that designates information or items for protection under
 6 this Stipulated Protective Order must take care to limit any such designation to
 7 specific material that qualifies under the appropriate standards. The Designating
 8 Party must designate for protection only those parts of material, documents, items,
 9 or oral or written communications that qualify so that other portions of the material,
10 documents, items, or communications for which protection is not warranted are not
11 swept unjustifiably within the ambit of this Stipulated Protective Order.
12         Mass, indiscriminate, or routinized designations are prohibited. Designations
13 that are shown to be clearly unjustified or that have been made for an improper
14 purpose (e.g., to unnecessarily encumber the case development process or to impose
15 unnecessary expenses and burdens on other parties) may expose the Designating
16 Party to sanctions.
17         If it comes to a Designating Party’s attention that information or items that it
18 designated for protection do not qualify for protection, that Designating Party must
19 promptly notify all other Parties that it is withdrawing the inapplicable designation.
20         5.2   Manner and Timing of Designations. Except as otherwise provided in
21 this Stipulated Protective Order (see, e.g., second paragraph of Section 5.2(a) below),
22 or as otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies
23 for protection under this Order must be clearly so designated before the material is
24 disclosed or produced.
25         Designation in conformity with this Stipulated Protective Order requires:
26               (a)     for information in documentary form (e.g., paper or electronic
27 documents, but excluding transcripts of depositions or other pretrial or trial
28 proceedings), that the Producing Party affix at a minimum, the legend
                                             6
                                     PROTECTIVE ORDER
 1 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), or “HIGHLY
 2 CONFIDENTIAL—ATTORNEYS’ EYES ONLY” (“hereinafter “HIGHLY
 3 CONFIDENTIAL legend”), to each page that contains Protected Material. If only a
 4 portion or portions of the material on a page qualifies for protection, the Producing
 5 Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 6 markings in the margins).
 7         A Party or Non-Party that makes original documents available for inspection
 8 need not designate them for protection until after the inspecting Party has indicated
 9 which documents it would like copied and produced. During the inspection and
10 before the designation, all of the material made available for inspection shall be
11 deemed CONFIDENTIAL. After the inspecting Party has identified the documents
12 it wants copied and produced, the Producing Party must determine which documents,
13 or portions thereof, qualify for protection under this Stipulated Protective Order.
14 Then, before producing the specified documents, the Producing Party must affix the
15 CONFIDENTIAL legend or HIGHLY CONFIDENTIAL legend to each page that
16 contains Protected Material. If only a portion or portions of the material on a page
17 qualifies for protection, the Producing Party also must clearly identify the protected
18 portion(s) (e.g., by making appropriate markings in the margins).
19                (b)   for testimony given in depositions, that the Party or Non-Party
20 offering or sponsoring the testimony identify on the record, before the close of the
21 deposition, all protected testimony, and that the testimony be separately marked by
22 the court reporter as Protected Material with the appropriate designation of
23 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
24 ONLY.” When it is impractical to identify separately each portion of testimony that
25 is entitled to protection, and when it appears that substantial portions of the testimony
26 may qualify for protection, the Party or Non-Party that sponsors, offers, or gives the
27 testimony may invoke on the record (before the deposition is concluded) a right to
28 have up to 20 days after receipt of the transcript to identify the specific portions of
                                              7
                                      PROTECTIVE ORDER
 1 the testimony as to which protection is sought and to specify the level of protection
 2 being     asserted    (“CONFIDENTIAL”          or   “HIGHLY       CONFIDENTIAL—
 3 ATTORNEYS’ EYES ONLY”), and to advise all other parties of the protection being
 4 sought. Only those portions of the testimony that are appropriately designated for
 5 protection within the 20 days shall be covered by the provisions of this Stipulated
 6 Protective Order. In the event that there are less than 20 days between the receipt of
 7 the transcript and the time at which (i) the deponent is scheduled to testify in a
 8 proceeding, or (ii) the transcript is expected to be used for a proceeding or filing a
 9 pleading, then the Designating Party shall have a period of time that is mutually
10 agreed upon by the parties (not to exceed 5 days) to appropriately designate those
11 portions of the testimony designated for protection. It shall be the obligation of the
12 Party seeking protection under this Stipulated Protective Order to ensure, at the
13 expense of the Party designating protection, that in preparing the certified transcript
14 the court reporter separately binds the transcript pages containing Protected Material
15 and affixes to each such page the appropriate designation legend (CONFIDENTIAL
16 legend or HIGHLY CONFIDENTIAL legend), as instructed by the Party or Non-
17 Party offering or sponsoring the witness or presenting the testimony; and
18                (c)   for information produced in some form other than documentary
19 and for any other tangible items, that the Producing Party affix in a prominent place
20 on the exterior of the container or containers in which the information is stored the
21 legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
22 EYES ONLY.” If only a portion or portions of the information warrants protection,
23 the Producing Party, to the extent practicable, shall identify the protected portion(s).
24         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
25 failure to designate qualified information or items does not, standing alone, waive
26 the Designating Party’s right to secure protection under this Order for such material.
27 Upon timely correction of a designation, the Receiving Party must make reasonable
28 / / /
                                              8
                                      PROTECTIVE ORDER
 1 efforts to assure that the material is treated in accordance with the provisions of this
 2 Stipulated Protective Order.
 3 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
 4         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
 5 designation of confidentiality at any time that is consistent with the Court’s
 6 Scheduling Order.
 7         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 8 resolution process by serving written notice of each designation it is challenging and
 9 describing the basis for each challenge. To avoid ambiguity as to whether a challenge
10 has been made, the written notice should recite that the challenge to confidentiality
11 is being made in accordance with this specific paragraph of this Stipulated Protective
12 Order. The Parties shall attempt to resolve each challenge in good faith and must
13 begin the process by conferring directly within 10 days of the date of service of
14 notice. In conferring, the Challenging Party must explain the basis for its belief that
15 the confidentiality designation was not proper and must give the Designating Party
16 an opportunity to review the designated material, to reconsider the circumstances,
17 and, if no change in designation is offered, to explain the basis for the chosen
18 designation. A Challenging Party may proceed to the next stage of the challenge
19 process only if it has engaged in this meet and confer process first or establishes that
20 the Designating Party is unwilling to participate in the meet and confer process in a
21 timely manner.
22         6.3    Burden of Persuasion. The burden of persuasion in any such challenge
23 proceeding shall be on the Designating Party. Frivolous challenges, and those made
24 for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens
25 on other parties) may expose the Challenging Party to sanctions. Unless the
26 Designating Party has waived or withdrawn the confidentiality designation, all
27 parties shall continue to afford the material in question the level of protection to
28 / / /
                                              9
                                      PROTECTIVE ORDER
 1 which it is entitled under the Producing Party’s designation until the Court rules on
 2 the challenge.
 3         6.4   Judicial Intervention. If the Parties cannot resolve a challenge without
 4 court intervention, the Challenging Party shall file and serve a motion to challenge
 5 confidentiality under Civil Local Rule 37 (and in compliance with Civil Local Rule
 6 79-5.1, if applicable). In addition, the Designating Party may file a motion for a
 7 protective order preserving the confidential designation at any time if there is good
 8 cause for doing so. Any motion brought pursuant to this provision must be
 9 accompanied by a competent declaration affirming that the movant has complied
10 with the meet and confer requirements imposed by Section 6.2 above.
11
12 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
13         7.1   Basic Principles. A Receiving Party may use Protected Material that is
14 disclosed or produced by another Party or by a Non-Party in connection with this
15 Action only for prosecuting, defending, or attempting to settle this Action. Such
16 Protected Material may be disclosed only to the categories of persons and under the
17 conditions described in this Stipulated Protective Order. When the Action has been
18 terminated, a Receiving Party must comply with the provisions of Section 13 below
19 (FINAL DISPOSITION).
20         Protected Material must be stored and maintained by a Receiving Party at a
21 location and in a secure manner that ensures that access is limited to the persons
22 authorized under this Stipulated Protective Order.
23         7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
24 otherwise ordered by the Court or permitted in writing by the Designating Party, a
25 Receiving     Party   may    disclose    any   information    or   item    designated
26 “CONFIDENTIAL” only to:
27 / / /
28 / / /
                                            10
                                    PROTECTIVE ORDER
 1                (a)   the Receiving Party’s Outside Counsel of Record in this Action,
 2 as well as employees of said Outside Counsel of Record to whom it is reasonably
 3 necessary to disclose the information for this Action;
 4                (b)   the officers, directors, and employees (including House Counsel)
 5 of the Receiving Party to whom disclosure is reasonably necessary for this Action;
 6                (c)   Experts (as defined in this Order) of the Receiving Party to whom
 7 disclosure is reasonably necessary for this Action and who have signed the
 8 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9                (d)   the Court and its personnel;
10                (e)   court reporters and their staff;
11                (f)   professional jury or trial consultants, mock jurors, and
12 Professional Vendors to whom disclosure is reasonably necessary for this Action and
13 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
14                (g)   the author or recipient of a document containing the information
15 or a custodian or other person who otherwise possessed or knew the information, or
16 the original source of the information;
17                (h)   during their depositions, witnesses, and attorneys for witnesses,
18 in the Action to whom disclosure is reasonably necessary provided that the witness
19 signs the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
20 otherwise agreed by the Designating Party or ordered by the Court. Pages of
21 transcribed deposition testimony or exhibits to depositions that reveal Protected
22 Material may be separately bound by the court reporter and may not be disclosed to
23 anyone except as permitted under this Stipulated Protective Order. Said individuals
24 will not be permitted to keep any Confidential information unless otherwise agreed
25 in writing by the Designating Party or ordered by the Court; and
26                (i)   any mediator or settlement officer, and their supporting
27 personnel, mutually agreed upon by any of the parties engaged in settlement
28 discussions.
                                              11
                                      PROTECTIVE ORDER
 1         7.3    Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
 2 ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
 3 writing by the Designating Party, a Receiving Party may disclose any information or
 4 item designated “HIGHLY CONFIDENTIAL—ATTORNEYS EYES’ ONLY” only
 5 to:
 6                (a)   The Receiving Party’s Outside Counsel of Record in this Action,
 7 as well as employees of said Outside Counsel of Record to whom it is reasonably
 8 necessary to disclose the information for this litigation;
 9                (b)   Experts (as defined in this Stipulated Protective Order) of the
10 Receiving Party to whom disclosure is reasonably necessary for this Action and who
11 have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12                (c)   The Court and its personnel;
13                (d)   Court reporters and their staff;
14                (e)   Professional jury or trial consultants, mock jurors, and
15 Professional Vendors to whom disclosure is reasonably necessary for this Action and
16 who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17                (f)   The author or recipient of a document containing the information
18 or a custodian or other person who otherwise possessed or knew the information;
19                (g)   Any mediator or settlement officer, and their supporting
20 personnel, mutually agreed upon by any of the parties engaged in settlement
21 discussions.
22         7.4    Use of Designated Materials by Designating Party. Nothing in this
23 Stipulated Protective Order shall limit a Designating Party’s use of its own
24 information or materials, or prevent a Designating Party from disclosing its own
25 information or materials to any person. Such disclosure shall not affect any
26 designations made pursuant to the terms of this Stipulated Protective Order, so long
27 as the disclosure is made in a manner that is reasonably calculated to maintain the
28 confidentiality of the information.
                                             12
                                     PROTECTIVE ORDER
 1 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 2 IN OTHER LITIGATION
 3         If a Party is served with a subpoena or a court order issued in other litigation
 4 that compels disclosure of any information or items designated in this Action as
 5 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
 6 ONLY,” that Party must:
 7               (a)    promptly notify in writing the Designating Party, and in no event
 8 more than three (3) court days after receiving the subpoena or order. Such notification
 9 shall include a copy of the subpoena or court order;
10               (b)    promptly notify in writing the party who caused the subpoena or
11 order to issue in the other litigation that some or all of the material covered by the
12 subpoena or order is subject to this Protective Order. Such notification shall include
13 a copy of this Stipulated Protective Order; and
14               (c)    cooperate with respect to all reasonable procedures sought to be
15 pursued by the Designating Party whose Protected Material may be affected.
16         If the Designating Party timely seeks a protective order, the Party served with
17 the subpoena or court order shall not produce any information designated in this
18 action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
19 EYES ONLY” before a determination by the court from which the subpoena or order
20 issued, unless the Party has obtained the Designating Party’s permission. The
21 Designating Party shall bear the burden and expense of seeking protection in that
22 court of its confidential material and nothing in these provisions should be construed
23 as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
24 directive from another court.
25 / / /
26 / / /
27 / / /
28 / / /
                                             13
                                     PROTECTIVE ORDER
 1 9.      A   NON-PARTY’S         PROTECTED         MATERIAL        SOUGHT       TO    BE
 2 PRODUCED IN THIS LITIGATION
 3               (a)    The terms of this Stipulated Protective Order are applicable to
 4 information produced by a Non-Party in this Action and designated as
 5 “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
 6 ONLY.” Such information produced by Non-Parties in connection with this litigation
 7 is protected by the remedies and relief provided by this Stipulated Protective Order.
 8 Nothing in these provisions should be construed as prohibiting a Non-Party from
 9 seeking additional protections.
10               (b)    In the event that a Party is required, by a valid discovery request,
11 to produce a Non-Party’s confidential information in its possession, and the Party is
12 subject to an agreement with the Non-Party not to produce the Non-Party’s
13 confidential information, then the Party shall:
14                      (1)   promptly notify in writing the Requesting Party and the
15 Non-Party that some or all of the information requested is subject to a confidentiality
16 agreement with a Non-Party;
17                      (2)   promptly provide the Non-Party with a copy of the
18 Stipulated Protective Order in this Action, the relevant discovery request(s), and a
19 reasonably specific description of the information requested; and
20                      (3)   make the information requested available for inspection by
21 the Non-Party, if requested.
22               (c)    If the Non-Party fails to seek a protective order from this Court
23 within 14 days of receiving the notice and accompanying information, the Receiving
24 Party may produce the Non-Party’s confidential information responsive to the
25 discovery request. If the Non-Party timely seeks a protective order, the Receiving
26 Party shall not produce any information in its possession or control that is subject to
27 the confidentiality agreement with the Non-Party before a determination by the
28 Court, unless otherwise required by law or a court order. Absent a court order to the
                                             14
                                     PROTECTIVE ORDER
 1 contrary, the Non-Party shall bear the burden and expense of seeking protection in
 2 this Court of its Protected Material.
 3
 4 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 6 Protected Material to any person or in any circumstance not authorized under this
 7 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 8 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 9 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
10 persons to whom unauthorized disclosures were made of all the terms of this
11 Stipulated Protective Order, and (d) request such person or persons to execute the
12 “Acknowledgment and Agreement to Be Bound” attached hereto as Exhibit A.
13
14 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
15         PROTECTED MATERIAL
16         When a Producing Party gives notice to Receiving Parties that certain
17 inadvertently produced material is subject to a claim of privilege or other protection,
18 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
19 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
20 may be established in an e-discovery order that provides for production without prior
21 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
22 parties reach an agreement on the effect of disclosure of a communication or
23 information covered by the attorney-client privilege or work product protection, the
24 parties may incorporate their agreement in the stipulated protective order submitted
25 to the Court.
26 / / /
27 / / /
28 / / /
                                             15
                                     PROTECTIVE ORDER
 1 12.     MISCELLANEOUS
 2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3 person to seek its modification by the Court in the future.
 4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5 Protective Order, no Party waives any right it otherwise would have to object to
 6 disclosing or producing any information or item on any ground not addressed in this
 7 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 8 ground to use in evidence of any of the material covered by this Stipulated Protective
 9 Order.
10         12.3 Filing Protected Material. A Party that seeks to file under seal any
11 Protected Material must comply with Civil Local Rule 79-5, and any pertinent Orders
12 of the District Judge and Magistrate Judge. Protected Material may only be filed
13 under seal pursuant to a court order authorizing the sealing of the specific Protected
14 Material at issue. If a Party’s request to file Protected Material under seal is denied
15 by the Court, then the Receiving Party may file the information in the public record
16 unless otherwise instructed by the Court. If a filing Party fails to seek to file under
17 seal items which a Party in good faith believes to have been designated as or to
18 constitute “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’
19 EYES ONLY” material, such Party may move the Court to file said information
20 under seal within seven (7) days of service of the original filing. Notice of such
21 designation shall be given to all parties. Nothing in this provision relieves a party of
22 liability for damages caused by failure to properly seek the filing of Designated
23 Material under seal in accordance with Local Rule 79-5.2.2. Filing the document
24 under seal shall not bar any party from unrestricted use or dissemination of those
25 portions of the document that do not contain material designated “CONFIDENTIAL”
26 or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
27         12.4 Admissibility. Unless the parties stipulate otherwise, evidence of the
28 existence or nonexistence of a designation under this Stipulated Protective Order
                                              16
                                      PROTECTIVE ORDER
 1 shall not be admissible for any purpose during any proceeding on the merits of this
 2 Action.
 3         12.5 No Waiver. By stipulating to the entry of this Protective Order, no Party
 4 waives any right it otherwise would have to object to disclosing or producing any
 5 information or item on any ground not addressed in this Stipulated Protective Order.
 6 Similarly, no Party waives any right to object on any ground to use in evidence any
 7 of the material covered by this Stipulated Protective Order. Moreover, this Stipulated
 8 Protective Order shall not preclude or limit any Party’s right to seek further and
 9 additional protection against, or limitation upon, production of documents produced
10 in response to discovery. The Parties reserve their rights to object to, redact or
11 withhold any information, including confidential, proprietary, or private information,
12 on any other applicable grounds permitted by law, including third-party rights and
13 relevancy.
14
15 13.     FINAL DISPOSITION
16         After the final disposition of this Action, as defined in paragraph 4, and unless
17 otherwise ordered by the Court or agreed in writing by the Producing Party, within
18 sixty (60) days of a written request by the Designating Party, each Receiving Party
19 must return all Protected Material to the Producing Party or destroy such material.
20 As used in this subdivision, “all Protected Material” includes all copies, abstracts,
21 compilations, summaries, and any other format reproducing or capturing any of the
22 Protected Material. Whether the Protected Material is returned or destroyed, the
23 Receiving Party must submit a written certification to the Producing Party (and, if
24 not the same person or entity, to the Designating Party) by the 60-day deadline that
25 (1) identifies (by category, where appropriate) all the Protected Material that was
26 returned or destroyed, and (2) affirms that the Receiving Party has not retained any
27 copies, abstracts, compilations, summaries or any other format reproducing or
28 capturing any of the Protected Material. Notwithstanding this provision, Counsel are
                                              17
                                      PROTECTIVE ORDER
 1 entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
 2 and hearing transcripts, legal memoranda, correspondence, deposition and trial
 3 exhibits, expert reports, attorney work product, and consultant and expert work
 4 product, even if such materials contain Protected Material. Any such archival copies
 5 that contain or constitute Protected Material remain subject to this Protective Order
 6 as set forth in Section 4 (DURATION).
 7
 8 14.     VIOLATION
 9         Any violation of this Stipulated Protective Order may be punished by any and
10 all appropriate measures including, without limitation, contempt proceedings and/or
11 monetary sanctions.
12
13
14
15 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16
17 DATED: January 7, 2020                               /s/ Frederick F. Mumm
18                                                    Hon. Frederick F. Mumm
                                                    United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28
                                             18
                                     PROTECTIVE ORDER
 1                                       EXHIBIT A
 2            ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I, _____________________________ [print or type full name], of
 5 _________________ [print or type full address], declare under penalty of perjury
 6 that I have read in its entirety and understand the Stipulated Protective Order that was
 7 issued by the United States District Court for the Central District of California on
 8 __________________ [date] in the case of KC &HC, Inc. v. Dillard’s, Inc., et al.,
 9 Case No. 2:19-cv-06691-DMG-FFM. I agree to comply with and to be bound by all
10 the terms of this Stipulated Protective Order and I understand and acknowledge that
11 failure to so comply could expose me to sanctions and punishment in the nature of
12 contempt. I solemnly promise that I will not disclose in any manner any information
13 or item that is subject to this Stipulated Protective Order to any person or entity
14 except in strict compliance with the provisions of this Stipulated Protective Order.
15         I further agree to submit to the jurisdiction of the United States District Court
16 for the Central District of California for the purpose of enforcing the terms of this
17 Stipulated Protective Order, even if such enforcement proceedings occur after
18 termination of this action. I hereby appoint __________________________ [print
19 or type full name] of _______________________________________ [print or type
20 full address and telephone number] as my California agent for service of process in
21 connection with this action or any proceedings related to enforcement of this
22 Stipulated Protective Order.
23 Date:
24 City and State where sworn and signed:          _____________________________
25
26 Printed name:
27 Signature:
28
                                              19
                                      PROTECTIVE ORDER
